PER CURIAM.
S. S. appeals from an adjudication of delinquency based upon the finding that he was guilty of criminal mischief.
Appellant challenges the sufficiency of the evidence to sustain the adjudication. We find the point well taken and reverse his conviction on the ground that the requisite intent to assist in perpetrating the crime was not clearly established. Perez v. State, 390 So.2d 85 (Fla. 3d DCA 1980); J. O. v. State, 384 So.2d 966 (Fla. 3d DCA 1980); Pack v. State, 381 So.2d 1199 (Fla. 2d DCA 1980); Lockett v. State, 262 So.2d 253 (Fla. 4th DCA 1972); Douglas v. State, 214 So.2d 653 (Fla. 3d DCA 1968).
Reversed and remanded with directions to discharge the defendant.